                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                              NO . 7:20-CR-53-1BO(3)


UNITED STATES OF AMERICA               )
                                       )
            V.                         )     ORDER TO UNSEAL INDICTMENT
                                       )
LESLIE MCCRAE DOWLESS JR.              )




      Upon motion of the United States of America, and for good cause shown, the

sealed Four-Count Indictment returned by the Grand Jury for the Eastern District of

North Carolina on April 7, 2020 (L.M.D.),·is hereby ORDERED to be unsealed by the

Clerk of the United States Court for the Eastern District of North Carolina.



This ..@day of April, 2020.




                                       Terrence W. Boyle
                                       Chief United States District Judge




       Case 7:20-cr-00053-BO Document 9 Filed 04/21/20 Page 1 of 1
